Citation Nr: 1037533	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  04-09 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to an initial compensable evaluation for 
migraines.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from 
January 1961 to December 1963, and from August 1990 to June 1991.  
Additionally, she had many years of service in the United States 
Naval Reserve, to include periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The case has previously been before the Board, and 
was remanded in October 2006 and December 2008 for further 
development.  All actions required by the remands have been 
accomplished.

The Veteran appeared at a videoconference hearing in October 
2008.  A transcript is of record.  

In addition, in December 2008, the Board granted service 
connection for migraines.  Later that month, the RO issued a 
rating decision effectuating the Board's decision.  The RO 
assigned a noncompensable evaluation for the Veteran's migraines.  
In July 2009, the RO received a statement from the Veteran that 
must be construed as a notice of disagreement with the rating 
assigned by the RO for the migraines.  The record currently 
before the Board contains no indication that the RO has issued a 
Statement of the Case addressing this issue.  Thus, a remand for 
this action is now necessary.  Manlincon v. West, 12 Vet. App. 
238 (1999).

This issue is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  The Veteran's entrance examination, although noting prior 
sinusitis, revealed no sinus abnormalities at entrance.  

2.  The evidence clearly and unmistakably demonstrates that the 
Veteran's sinusitis pre-existed service and was not aggravated by 
such service.  


CONCLUSION OF LAW

Service connection for sinusitis is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 
3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), significantly changed the law prior to 
the pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, and 
they redefine the obligations of VA with respect to the duty to 
assist the Veteran with a claim.  In the instant case, the Board 
finds that VA fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about 
the information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence that 
VA will seek to provide; (3) and, inform the claimant about the 
information and evidence the claimant is expected to provide.  
Although no longer required, in this case it was requested that 
the claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection claim.  
Those five elements include (1) Veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  This notice must also inform the Veteran on 
how VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.  Id.  

The Board is satisfied that the mandates of the VCAA have been 
met in this case.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
In numerous VCAA letters to the Veteran, she was informed about 
the information and evidence not of record that is necessary to 
substantiate her service connection claim; the information and 
evidence that VA will seek to provide; and the information and 
evidence the claimant is expected to provide.  

It is also pertinent to note that the Veteran is represented by 
the Disabled American Veterans (DAV), and that organization is 
presumed to have knowledge of what is required to substantiate a 
claim for service connection.  Neither the Veteran nor her 
representative has pled prejudicial error with respect to the 
content or timing of VCAA notice.  See Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence 
needed to substantiate her claim, the Board finds that all 
necessary assistance has been provided in this case.  The 
evidence includes service treatment records and post-service 
pertinent medical records, including VA examination reports.  
There is no indication of any additional relevant evidence that 
has not been obtained.  With respect to the clinical 
examinations, the Board finds that the Veteran was provided a 
thorough VA otolaryngology examination that addressed etiology, 
including a potential aggravating relationship between service 
and her sinusitis.  This evaluation is adequate for rating 
purposes; there is no duty to provide another examination or a 
medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2009); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006). 

Legal Criteria-Service Connection/General

Applicable law provides that service connection will be granted 
if it is shown that the veteran experiences a disability 
resulting from an injury or disease contracted in line of duty, 
or for aggravation of a preexisting injury or disease contracted 
in line of duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing 
service connection generally requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in- service disease or injury and 
the present disability.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).

A Veteran will be presumed to have been in sound condition when 
examined, accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service.  Only 
such conditions that are recorded in examination reports are to 
be considered as noted.  38 U.S.C.A. §§ 1112, 1132; 38 C.F.R. 
§ 3.304 (2009).  History provided by the Veteran of the pre-
service existence of conditions recorded at the time of the 
entrance examination does not, in itself, constitute a notation 
of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 
238, 246 (1995).  

Analysis

The Veteran contends that she had a sinus condition which pre-
existed service, and that the condition was aggravated by her two 
periods of active duty in the US Navy.  

The Veteran's December 1960 enlistment examination report shows 
that she reported a history of sinusitis.  The examiner noted 
that she had a history of sinusitis, no treatment required, with 
no current disability related to sinusitis.  The examination 
report shows normal sinuses.  

During service, she was treated for acute sinusitis in April 
1962.  She was also treated occasionally for tonsillitis, 
influenza and colds during service.  Her November 1963 separation 
examination revealed normal sinuses.  

Regarding this first period of active duty, the Board finds that 
the evidence clearly and unmistakably demonstrates both that 
sinusitis existed prior to service and was not aggravated by 
service.  The Veteran has even conceded that she had had a 
history of sinusitis prior to entering military service.  
Further, during service, there was only one episode of acute 
sinusitis in service which resolved.  The Veteran's sinuses at 
separation were normal.  Indeed, the Veteran's contentions in 
this case revolve around her second period of active duty from 
August 1990 to June 1991.  

Following separation from the first period of active duty, during 
a July 1984 period of ACDUTRA with her Naval Reserve unit, the 
Veteran was assessed as having a viral infection in the sinuses.  
Periodically, over the years, the Veteran was seen with sinus 
complaints.  Her annual examinations for the Reserves typically 
showed a history of sinusitis with no current sinus 
abnormalities.  

Although there is no annual examination report when she went on 
active duty in August 1990, at her September 1989 annual physical 
examination, she reported her history of sinusitis.  The examiner 
reported no current sequelae and indicated the sinuses were 
normal.  

During the Veteran's second period of service, she was seen for 
sinusitis treatment almost continuously from September 1990 to 
May 1991.  There apparently was no separation examination when 
she left active duty in June 1991.  Nonetheless, a September 1991 
annual examination showed a history of sinusitis with no current 
residuals.  Examination revealed normal sinuses.  

Because the Veteran was treated for sinusitis, the claim was 
dispatched to a VA examiner for an opinion regarding in-service 
aggravation of the sinuses.  The examination opinion, dated in 
October 2009, stated that the Veteran has concha bullosa, 
turbinate hypertrophy, and a deviated nasal septum which has pre-
disposed her to rhinosinusitis.  The examiner stated that her 
chronic rhinosinusitis was not at least as likely as not 
aggravated beyond the natural progress of the disease process by 
any period of active duty.  As a rationale, the examiner noted 
that the Veteran has anatomic abnormalities that she was "likely 
born with," and that as there was no requirement for relocation 
during her periods of active duty, that there was no objective 
evidence of the condition being aggravated beyond the natural 
progression.  Regarding the symptoms of sinus problems in 
service, the examiner stated that, based upon an assessment of 
congenital anatomic abnormalities, those problems would be in 
line with the natural progression of the underlying disease.  

Applicable statutory provisions provide that "[a] pre-existing 
injury or disease will be considered to have been aggravated by 
active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to the 
natural progress of the disease."  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(a) (2009).  For Veterans who served 
during a period of war or after December 31, 1946, clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service, and clear and unmistakable 
evidence includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b) (2009).

In this case, there is clear and unmistakable evidence of record 
to rebut the presumption of aggravation.  Indeed, in the October 
2009 VA examination report, the examiner stated that the sinus 
condition was due to anatomic abnormalities present since birth, 
to include concha bullosa, turbinate hypertrophy, and a deviated 
nasal septum.  The examiner noted that any increase in symptoms 
during service (which is documented by service treatment records) 
would have been a result of the natural progression of the 
disease process, and would not be due to in-service aggravation.  
As a rationale, the examiner cites the fact that relocation or 
medical accommodation was not necessary during either period of 
service, and that as the nature of the condition was an anatomic 
abnormality, that the progression of the symptoms is consistent 
with the natural progression of the disease.  The examiner was an 
otolaryngologist, and based her conclusions on her medical 
expertise (following an objective examination of the Veteran and 
her pertinent service and post-service treatment histories).  
Indeed, in light of the September 1991 normal sinus examination, 
it appears that the Veteran's sinusitis did not even increase in 
severity during service.  That is, there was no permanent 
increase in disability during service.  

Essentially, the Board must conclude that the Veteran's pre-
existing sinusitis is due to anatomic abnormalities which have 
been present since birth.  Although there are symptoms of 
sinusitis in service (thus evidence of increased symptoms), there 
is clear and unmistakable evidence showing that this increase in 
symptoms is due to the natural progression of the disease 
process.  Indeed, the 2009 examiner's conclusion, which indicated 
that neither period of active duty aggravated the Veteran's 
sinusitis, is supportive of this finding.  

The only opinion which supports the contended aggravation is the 
Veteran's own opinion.  Although the Veteran is certainly 
competent to note that she had increased symptoms of sinusitis in 
service (see Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007)), her assertions as to aggravation cannot be given as much 
weight as those of the ENT examiner.  Indeed, the Veteran has not 
been shown to have the credentials necessary to demonstrate a 
full understanding of nasal/sinus anatomy , and thus her lay 
assertions cannot be considered as probative as those of the VA 
ENT physician.  This specialist physician could clearly identify 
a medical cause for the problems, and has strong medical 
credentials to link the sinus disorder to a birth abnormality, 
which has naturally progressed over time.  It is noted that VA 
must give "due consideration" to "all pertinent medical and 
lay evidence" in evaluating a claim for disability or death 
benefits; however, in this case, the examiner's credentials as an 
ENT physician, as well as her well-rationalized medical opinion 
based on objective factors, must be considered more probative 
than the Veteran's unsubstantiated lay testimony.  See  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Accordingly, the 
evidence does not support a finding that pre-existing sinusitis 
was aggravated by military service, and the claim for benefits 
must be denied.  

In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the evidence clearly and unmistakably is against the 
Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for sinusitis is denied.  


REMAND

As noted above, a Statement of the Case addressing the issue of 
entitlement to an initial compensable evaluation for migraines is 
necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

The RO should issue a Statement of the 
Case to the appellant and his 
representative addressing the issue of 
entitlement to an initial compensable 
evaluation for migraines.  The Statement 
of the Case should include all relevant 
law and regulations pertaining to the 
issue.  The appellant must be advised of 
the time limit in which she may file a 
substantive appeal, if he so desires.  38 
C.F.R. § 20.302(b) (2009).  This issue 
should then be returned to the Board for 
further appellate consideration, only if 
an appeal is properly perfected.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


